[ News Release TSX:RMX | NYSE Amex:RBYNovember 19, 2009 Rubicon Continues to Expand F2 Gold Zone, Red Lake, Ontario -Intercepts include multiple high-grade gold values plus broad intervals of economic significance- Rubicon Minerals Corporation (RMX.TSX: RBY.NYSE-AMEX) is pleased to provide a further update of drill results from its 100%-owned Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. New results continue to expand the F2 Gold system, where 91,100 metres of drilling have been completed to date (see news releases since March 12, 2008 and www.rubiconminerals.com for details). The current drill program is testing a 1200-metre by 1600-metre target area, and is referred to as the ‘9X drill plan’. Significant new results are summarized below and all new results are presented in Table 1 and Figures 1 and 2. Northeastern
